United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2135
                                     ___________

John P. Conville, Jr.,                    *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Emerson Electric,                         *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: April 6, 2007
                                 Filed: April 11, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      John P. Conville, Jr. appeals from the district court’s1 dismissal of his Title VII
and Americans with Disabilities Act complaint. Upon de novo review, see Farm
Credit Servs. of Am. v. Am. State Bank, 339 F.3d 764, 767 (8th Cir. 2003), we affirm.

      Emerson Electric Company (Emerson) employed Conville until 1993. In 1992,
he suffered a stroke. Based upon his resulting medical restrictions, Emerson
informed him that it did not have a position available for him, and terminated his

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
employment in March 1993. In 2005, Conville filed a pro se charge of discrimination
with the Equal Employment Opportunity Commission, which determined that the
charge was untimely. Using a Title VII pro se complaint form, Conville alleged that
Emerson violated his rights under the Americans with Disabilities Act (ADA).

       Whether under Title VII or the ADA, Conville’s charge was filed well outside
of the 180-day statute of limitations period. See 42 U.S.C. §§ 2000e-5(e)(1)
(establishing 180-day statute of limitations for Title VII actions), 12117(a) (adopting
Title VII procedures); Diaz v. Swift-Eckrich, Inc., 318 F.3d 796, 798 (8th Cir. 2003)
(applying 180-day statute of limitations to Title VII action); Douglas v. Cal. Dep’t of
Youth Auth., 271 F.3d 812, 823 n.12 (9th Cir. 2001) (noting 180-day statute of
limitations applies to ADA actions). The district court properly rejected Conville’s
argument that the statute of limitations was subject to equitable tolling. Conville was
aware of the relevant facts at the time of his termination, yet waited twelve years to
bring a formal charge of discrimination. See Dring v. McDonnell Douglas Corp., 58
F.3d 1323, 1329 (8th Cir. 1995) (permitting equitable tolling only “when a reasonable
person in the plaintiff’s situation would not be expected to know of the . . . violation”).
Having dismissed Conville’s suit for failing to satisfy the statute of limitations, the
district court properly denied as moot Conville’s motion to amend his complaint,
which sought to add allegations that Emerson failed to provide him with a reasonable
accommodation.

       Conville’s unopposed motion to place correspondence from Emerson’s counsel
into the record is granted. We have reviewed this correspondence and conclude that
it does not affect the merits of the appeal.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-